               Case 20-10343-LSS           Doc 2029-3       Filed 02/03/21      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                         Chapter 11

    BOY SCOUTS OF AMERICA AND                      Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                   Jointly Administered
                                Debtors.


                 NOTICE OF CENTURY’S MOTION TO COMPEL
       ICHOR CONSULTING, LLC TO SUBMIT THE DISCLOSURES REQUIRED BY
               FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

              PLEASE TAKE NOTICE that on February 3, 2021, Century Indemnity
Company, as successor to CCI Insurance Company, as successor to Insurance Company of North
America and Indemnity Insurance Company of North America, Westchester Fire Insurance
Company and Westchester Surplus Lines Insurance Company filed with the United States
Bankruptcy Court for the District of Delaware (the “Court”) filed Century’s Motion to Compel
Ichor Consulting, LLC to Submit the Disclosures Required by Federal Rule of Bankruptcy
Procedure 2019 (the “Motion”).

                PLEASE TAKE FURTHER NOTICE that if you wish to oppose the entry of an
order approving the Motion you must (a) file a written response or objection (“Objection”) if
any, to the Motion with the Clerk of the United States Bankruptcy Court for the District of
Delaware, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801 on or before February
10, 2021 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”); and (b) serve such Objection
so as to be received on or before the Objection Deadline by counsel to Hartford and Century.

               PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be held
on February 17, 2021 at 10:00 a.m. (ET) before the Honorable Laurie Selber Silverstein,
United States Bankruptcy Judge, at the Court, 824 Market Street, 6th Floor, Courtroom No. 2,
Wilmington, Delaware 19801.

           PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO PROPERLY
FILE AND SERVE A RESPONSE ON OR BEFORE THE OBJECTION DEADLINE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT
FURTHER NOTICE OR HEARING.


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (“BSA”) (6300) and Delaware Boy
      Scouts, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 2029-3     Filed 02/03/21   Page 2 of 2




Dated: February 3, 2021                 Respectfully Submitted,

                                        By:   /s/ Stamatios Stamoulis
                                             Stamatios Stamoulis (No. 4606)
                                        Stamoulis & Weinblatt LLC
                                        800 N. West Street
                                        Third Floor
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 999-1540
                                        Facsimile: (302) 762-1688

                                        O’Melveny & Myers LLP
                                        Tancred Schiavoni (pro hac vice)
                                        Gary Svirsky (pro hac vice)
                                        Andrew Kirschenbaum (pro hac vice)
                                        Times Square Tower
                                        7 Times Square
                                        New York, New York 10036-6537
                                        Telephone: 212-326-2000

                                        Counsel for Century Indemnity Company, as
                                        successor to CCI Insurance Company, as
                                        successor to Insurance Company of North
                                        America and Indemnity Insurance Company of
                                        North America, Westchester Fire Insurance
                                        Company and Westchester Surplus Lines
                                        Insurance Company




                                     -2-
